Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 4-15, 17-18 and 28-29 are all the claims.
2.	Claims 4, 6, 28 and 29 are amended and Claim 30 is canceled in the Response of 11/17/2021. 
3.	Claims 1, 4-15, 17-18 and 28-29 are all the claims under examination.

Withdrawal of Objections
Specification
4.	The objection to the title of the invention as not descriptive is withdrawn.  
Applicants have amended the title to reflect what is clearly indicative of the invention to which the claims are directed. 
Applicants amendment to the abstract of the invention has been considered and entered.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	“d)” The rejection of Claims 4 and 6 and 28 as being indefinite for the antibody variable domains having “at least about 90% identity” is withdrawn.
	Applicants have amended the claims as discussed in the interview of 11/4/2021 to indicate the conservation of the CDR domains in distinction to the percent variation for the region being claimed and to delete the term “about”.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
6.	The rejection of Claims 4, 6 and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn for the pending claims.
	Applicants have amended the claims as discussed in the interview of 11/4/2021 to indicate the conservation of the CDR domains in distinction to the percent variation for the region being claimed and to delete the term “about”.

Claim Rejections - 35 USC § 112, fourth paragraph
7.	The rejection of Claim 28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.
Applicants have amended Claim 28 to clarify that the feature is the common light chain variable region, to delete the term “about” and to indicate the conservation of the CDR domains in distinction to the percent variation for the region being claimed

8.	The rejection of Claim 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for the canceled claim. 


Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
9.	The rejection of Claims 28-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants have amended Claim 28 to clarify that the feature is the common light chain variable region.

REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: 
a) The invention is drawn to a specific combination of features for a bispecific anti-CD38 x anti-CD19, common light chain-sharing antibody, comprising anti-CD-38 VH CDR sequences, anti-CD19 VH CDR sequences and common light chain VL CDR sequences, wherein the common light chain VL CDR sequences are paired with each of the anti-CD38 VH and anti-CD19 VH CDRs, respectively. 
b) The specification teaches the anti-CD38 003 VL as instantly claimed can function as a common light chain for the anti-CD19 3C10 VH domain (see [0262]).
is free from the art and supported by the specification. The specification teaches 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
11.	Claims 1, 4-15, 17-18 and 28-29 are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643